Citation Nr: 1526844	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-20 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating greater than 20 percent for bilateral hearing loss prior to October 27, 2011, and to a rating greater than 30 percent from October 27, 2011, forward.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In May 2011, the RO awarded an increased rating of 20 percent for the Veteran's service-connected hearing loss, effective from September 2, 2010.  In June 2012, a 30 percent rating was assigned, effective from October 27, 2011, forward.

The Board has also taken jurisdiction of the issue of entitlement to TDIU based on hearing loss, as the Veteran applied for TDIU in November 2012, claiming unemployability in part due to his hearing loss.  Although he did not appeal a June 2013 rating decision denying TDIU, the Board finds that this issue is also part and parcel of his claim for an increased rating, since the Veteran has asserted unemployability due to hearing loss.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); 38 C.F.R. §§ 3.340, 4.16 (2014). 

The Veteran testified at a hearing before the undersigned in April 2015.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

This claim must be remanded for further development to ensure that it is afforded every due consideration, and to aid the Board in making an informed decision. 

A new VA audiological examination is warranted, as requested by the Veteran, since he stated in his April 2015 testimony that his hearing had worsened since the last VA examination in December 2012, which was performed over two years ago.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); 38 C.F.R. § 3.327(a) (2014) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  

The AOJ must also make appropriate efforts to obtain records of additional hearing loss treatment identified by the Veteran.  Specifically, the Veteran was seen in January 2013 by an Esther Kelly at the Deaf Action Center, as reflected in a January 2013 VA treatment record and as mentioned in his testimony before the undersigned.  He also submitted authorized release forms for the University of Texas at Dallas Callier Center, where he was reportedly seen for a consultation in 2003, and for Ellis County Ear Nose and Throat (ENT).  The record reflects that the RO had previously attempted to obtain the Callier Center records in 2008, and received a negative response in 2009.  Moreover, the Veteran submitted a November 2010 audiological examination by a David Webb, MD from Ellis County ENT.  Nevertheless, the opportunity should be taken to make another request for the Callier Center records as the Veteran has continued to assert that he was treated there and that these records would be relevant to his claim, and for the Ellis ENT records, which have never been requested, in case there are additional records of treatment or examination from that facility.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting him to authorize the release of records of treatment by Esther Kelly at Deaf Action Center in January 2013.  If he authorizes their release, appropriate efforts must be made to obtain them.  

2. Request records of hearing loss treatment from the University of Texas at Dallas Callier Center in 2003.  If necessary, the Veteran should be requested to re-authorize their release.  

3. Request records of treatment from Ellis County Ear Nose and Throat from 2000 to 2012.  If necessary, the Veteran should be requested to re-authorize their release.  

4. Associate with the file any outstanding VA treatment records from the VA North Texas Health Care System dated since March 2013. 

5. Then, schedule the Veteran for an audiological examination to assess the current severity of his hearing loss disability.  The claims file must be made available to the examiner, and the examiner must indicate in the report that the file has been reviewed.  All pertinent clinical findings must be recorded. 

The examiner must also discuss any functional impairment associated with the Veteran's bilateral hearing loss and tinnitus, and their impact on his ability to work, with a complete explanation. 

6.  Finally, if the determination remains adverse to the Veteran, provide him and his representative with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


